 TIFFANY & CO.Tiffany & Company and Local 1-J, Service Employ-ees International Union, AFL-CIO. Case 22-CA-1181226 January 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTEROn 27 June 1983 Administrative Law JudgeJames F. Morton issued the attached decision. TheGeneral Counsel filed exceptions and a supportingbrief, and Respondent filed cross-exceptions and asupporting brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions' and to adopt the recommendedOrder.ORDERThe recommended Order of the administrativelaw judge is adopted and the complaint is dis-missed.I In affirming the judge's recommendation that the complaint be dis-missed in its entirety, Chairman Dotson and Member Hunter do notadopt all of his rationale.DECISIONSTATEMENT OF THE CASEJAMES F. MORTON, Administrative Law Judge: Upona charge filed on August 18, 1982, and amended on Oc-tober 6, 1982, the General Counsel of the National LaborRelations Board, by the Regional Director for Region 22issued a complaint against Tiffany & Company (Re-spondent) alleging that it violated Section 8(a)(l) and (5)of the National Labor Relations Act, as amended (theAct). Respondent filed an answer to that complaint. Atthe hearing held before me in Newark, New Jersey, onApril 5 and 6, 1983, the General Counsel was permittedto amend the complaint to allege other violations of Sec-tion 8(a)(l) and (5) of the Act; Respondent's answer wascorrespondingly amended to place those allegations inissue in addition to those framed by the original plead-ings.Upon the entire record,' including my observation ofthe demeanor of the witnesses, and after due consider-ation of the briefs filed by the General Counsel and byRespondent, I make the followingI The General Counsel's unopposed motion to correct the transcriptdated May 10, 1983, is granted and received in evidence as G.C. Exh. 28.268 NLRB No. 102FINDINGS OF FACTI. JURISDICTIONRespondent is a corporation of the State of New Yorkengaged in retail sale at its stores in New York City andin other large cities. It also has a factory in Newark,New Jersey, the situs of the dispute in this case. Its oper-ations easily meet the Board's standard for retail con-cerns.Local 1-J, SEIU, AFL-CIO and its predecessor,Amalgamated Local Thirty Eight A, SEIU, AFL-CIO,have been labor organizations as defined in Section 2(5)of the Act.II. THE ALLEGED VIOLATIONSA. BackgroundRespondent has about 1500 employees nationwide, ofwhom only about 110 at its Newark facility have beenrepresented for purposes of collective bargaining. TheCharging Party in this case, now Local l-J, represents aunit of approximately 90 production and maintenanceemployees there, but not the 20 employed in its engrav-ing, printing, and stamping departments there. Those 20employees are represented by Local 26, EngravingTrades Union.The unit represented by Local l-J has been in exist-ence for many years. At one time Local 51, InternationalJewelry Workers Union represented that unit. In 1971,Local 51 was dissolved upon its merger with Local 38 ofthat International. In 1980, the IJWU merged with theService Employees International Union; Local 38, IJWUthen became Local 38A, SEIU. On June 13, 1980, Re-spondent and Local 38A had signed a collective-bargain-ing agreement retroactive to April 17, 1980, and to be ef-fective until April 17, 1982. As discussed below, Local38A later became part of Local 1-J, SEIU; Local 1-Jthen became the successor to Local 38A's contract withRespondent.In April 1979, Avon Products Inc. acquired Respond-ent with the understanding that Respondent's chairmanthen, Walter Hoving, would retain control of Respond-ent's operations as long as he remained chairman.Hoving retired on December 31, 1980. The GeneralCounsel asserts that, almost immediately thereafter, Re-spondent began and continued a campaign to underminethe incumbent union, Local 38A, Local 1-J's predecessorand that, in the period covered by Section 10(b) of theAct, Respondent has failed and refused to bargain collec-tively with Local 1-J. The pleadings in this case framethe issues discussed next.B. IssuesThe complaint originally alleged that Respondent hadfailed to bargain collectively with Local l-J2by having,in renewal contract negotiations in 1982, remained "fixedin its position that it would not agree to any form ofunion security and by adamantly refusing to consider anya Or, more exactly, with its predecessor Local 38A. The parties agreedthat references to Local 38A pertain now to Local I-J.647 DECISIONS OF NATIONAL LABOR RELATIONS BOARDmodified form of union security as proposed by (LocalI-J)." At the hearing, allegations were added that Re-spondent adamantly refused to consider any agreementproviding for the checkoff of union dues and that Re-spondent unilaterally changed unit employees' wages andbenefits. Those three allegations, of unlawful conduct(pertaining to the union shop clause and also the check-off clause and the alleged unilateral changes) wereplaced in issue by Respondent's answer, as amended.There is virtually no material dispute as to the relevantfacts.C. The Alleged Indicia of Bad Faith Outside the 10(b)PeriodThe General Counsel adduced evidence to show that,within 2 months of Hoving's leaving as chairman of Re-spondent, officers appointed by Avon Products Inc.granted benefits to unit employees after having effective-ly presented Local 1-J with a fait accompli insofar asany meaningful negotiations were concerned. The Gen-eral Counsel's witness testified that he received a letterdated February 5, 1981, from Respondent offering to putimmediately into effect extensive improvements in the in-surance and disability benefits programs of the employ-ees in the Local 1-J unit. That letter requested Local l-Jto advise whether it had any objections. Local 1-J's rep-resentative testified that he could not object as the Unionhad unsuccessfully sought those very improvements incontract negotiations in preceding years.Respondent thereupon adduced evidence as follows. InDecember 1980 (Hoving was to retire later that month),Respondent began to develop a revised benefits packagefor all of its 1500 employees nationwide. On February 2,1981, it sent form letters to all its nonunion personnel no-tifying them of improvements. The unrepresented cleri-cal employees at Respondent's Newark plant wereamong those notified. On February 5, 1981, Respondentwrote Local l-J and offered to put those same benefitsinto effect immediately for the employees represented byLocal l-J. It appears that a similar offer was made toLocal 26 respecting the engraving unit employees atNewark. Local l-J informed Respondent that it waspleased with the new coverages. Upon receiving Locall-J's consent, Respondent notified the employees Locall-J represented of those additional benefits. A similarprocedure was followed by Respondent in October 1981when improved retirement benefits and a new dentalplan were put in effect for all 1500 employees. Again,Local l-J was asked if it had any objections and whenRespondent was advised that Local 1-J's representativeaccepted those improvements, the unit employees atNewark were notified by Respondent of those new bene-fits.I find it difficult to attribute bad faith to Respondent inits offers to Local 1-J to include the unit employees inthe new benefits programs with its nonrepresented per-sonnel. It seems unlikely to me that Respondent wouldcontrive to grant substantial benefits to more than 1500unrepresented employees in order to have the opportuni-ty to bypass Local 1-J. Had it intended them to under-mine Local l-J, it might have sought to withhold thosenew benefits from the employees represented by Local1 -J.D. The 1982 NegotiationsOn January 28, 1982, Local 38A (Local I-J's prede-cessor) wrote Respondent that it desired to negotiate acontract to replace the one then scheduled to expire onApril 17, 1982. Respondent wrote Local 38A on Febru-ary 11 suggesting that the first negotiation session beheld on February 17; it also notified Local 38A in thatletter that the new agreement would not provide for ret-roactivity if negotiations were not concluded by April17. In past negotiations, agreements had been reachedafter the old contracts expired and those renewal agree-ments provided for retroactivity. The General Counselsuggests that Respondent's statement of position, in itsFebruary 11, 1982, letter as to retroactivity is indicativeof its overall bad faith. I can give little weight to thatcontention as it is undisputed that Respondent was in,and continued, the practice of paying the employees onLocal 38A's negotiating team for the time they were en-gaged in negotiations in lieu of working and as Respond-ent was stating that it was pressing for an early agree-ment and as it was offering to meet promptly with Local38A to that end.Local 38A could not meet with Respondent untilMarch 11. It presented its demands and received Re-spondent's. Respondent's first proposal carried a shockwave that reverberated throughout all the negotiationsessions and established the basis for the General Coun-sel's allegations in this case. Respondent proposed thatthe union-shop and checkoff provisions that had been inthe Local 38A contracts and those of its predecessors formany, many years should be deleted and that the con-tract contain instead a statement that union membershipand dues payments are matters of individual freedom andshould not be conditions of employment. Local 38A'srepresentative told Respondent's representative that, inyears past, it had made concessions to obtain the union-shop and checkoff clauses and explained why it felt itwas essential that those claims remain in the contract.Respondent's representative explained Respondent's posi-tion. Essentially it was, and has consistently been, that"the open shop [is] based upon [Respondent's] formallyheld philosophical belief that every individual shouldhave a freedom of choice with respect to union member-ship." Respondent's view is that there can be either anopen shop or a union shop and that there "is nothingreally in between." As to the checkoff clause, Respond-ent advised Local 38A that its basic policy is to "maxi-mize" the take-home pay of its employees and that it isopposed to making any deductions from gross wageswhich it is not legally bound to deduct.Local 38A's represenative thereupon stated that hecould not sign any contract that did not contain provi-sions for a union shop and for the checking off of uniondues.The parties met again on March 15 and 19. At thosesessions, Local 38A spent most of the time trying to getRespondent to abandon its position on an open shopclause and the elimination of the checkoff clause. Re-648 TIFFANY & CO.spondent offered to provide Local 38A with a table in itscafeteria where it could collect dues. That offer was re-jected. Local 38A left the third meeting in anger. Nodate was set for a fourth meeting. Respondent wrote theUnion urging that negotiations be resumed.After further correspondence and telephone discus-sions, the fourth meeting was held on April 7. In be-tween the third and fourth sessions, Respondent hadreached a renewal contract with Local 26 covering the20 engravers. Incidentally, the Local 26 contracts nevercontained union-shop or checkoff provisions; Local 26 iscomposed of only those 20 employees and it appears thatit is to their advantage to maintain a separate identity, byreason of their craft, for purposes of separate bargaining.Local 38A merged into Local 1-J on April 1, 1982.Perhaps that had something to do with Local 38A's nothaving acceded to Respondent's request for an earlyfourth session. I note too that Respondent raised no ob-jection to Local I-J's successorship claim and insteadhonored it and met with its representative, as relatednext.At the April 7 meeting, Respondent expanded on itsinitial economic proposals by offering a 9-percent in-crease, a 25-cent-an-hour. increase in minimum and start-ing rates, and by agreeing to two of Local l-J's demandsrespecting vacation pay. Local l-J's principal negotiatorwas the same individual who had conducted Local 38A'snegotiations. He ignored Respondent's economic propos-als and asked if Respondent deducted moneys from em-ployee wages for other purposes, such as for charities.Respondent replied that that practice had been discontin-ued. Respondent offered to make some arrangementwhereby Local l-J could collect its dues and told Locall-J it would endeavor to make it as convenient as possi-ble for that to be done. Local 1-J did not accept. Themeeting ended with an agreement to meet again on April12.On April 12, Local I-J demanded a 2-year contractand substantial wage increases. Respondent offered tomodify its proposal for a I-year contract term to a 2-yearterm with a wage reopener in the second year. It appearsthat the remainder of the meeting was then devoted todiscussing Respondent's philosophy as to the union-shopand checkoff provisions. Respondent sought to schedulethe next session for April 14 but Local 1-J advised thatit could not meet until April 16.On April 16, Local l-J advised that while it wouldnot agree with Respondent's putting a 9 percent wage in-crease into effect when the then existing contract ex-pired, Local I-J could not stop Respondent from doingthat. There then was a discussion about insurance ex-penses; Local l-J sought data and was given it. The dis-cussion turned shortly afterwards to the union-shop andcheckoff issues without progress thereon.The next meeting was held on April 22. Respondentpresented its "final" offer; therein it conceded to Local1-J's demand as to retroactivity and made other conces-sions on wages and other economic matters. Its finaloffer revised its earlier proposal that affirmative openshop language be put in the contract; Respondent's finaloffer contemplated the removal of the union-shop andcheckoff clauses. The discussion turned to the union-shop and checkoff matters with predictable results.Afterwards, Respondent distributed to the unit employ-ees copies of the offers it had made in that negotiationsession.Three subsequent meetings were held. At two of these,a state mediator was present. Negotiations at those threesessions bogged down in the disputes respecting theunion-shop and checkoff clauses. On May 19, Respond-ent put its final offer (made on April 22) into effect. TheGeneral Counsel contends that the wage increases andother changes resulting therefrom constituted unlawfulunilateral changes as the General Counsel asserts that thebargaining "deadlock" was the result of Respondent'sbad faith and that it therefore was not a lawful impasse.On August 13, Local 1-J sought a maintenance-of-membership clause. Respondent rejected it, asserting thatsuch a clause was a form of union security. On Septem-ber 29, Local 1-J modified that proposal but again Re-spondent rejected it as it was still a form of union securi-ty.On October 29, Respondent offered to put a clause inthe contract obligating it to notify Local 1-J within thefirst 30 days of a new employee's hiring date, of thename and address of that employee and obligating Re-spondent further to provide Local 1-J with a suitableplace within its factory for the Union to recruit bargain-ing unit employees to membership. Local l-J has ig-nored that offer.E. AnalysisThe General Counsel contends that the basic theory ofhis case is that, from Respondent's change in bargainingpractices in 1981 and 1982 (including the modification inbenefits in February and October 1981, the elimination ofretroactivity at the outset of negotiations in 1982, and theinsistence upon deletion of the union-security and check-off clauses) it must be inferred that Respondent engagedin bad-faith bargaining. Respondent's view is that no in-ference of bad faith on its part can be drawn from thetotality of the evidence.I observed earlier, respecting the midterm contract im-provements in 1981, that they were done only after theassent of Local 38A was obtained and that it was im-probable that Respondent would have drawn up thoseimprovements to undermine Local 38A as it representedbut 90 of about 1500 employees affected. More likely,the new management at Respondent sought, in 1981, toestablish a favorable climate for its new managementamong all 1500 employees upon the retirement of itslongtime chairman, Walter Hoving. The offers of in-creased benefits in 1981 cannot have been aimed at un-dermining the Union. The General Counsel maintainsthat the letters in 1981 were not offers but rather weregiven the Union as a fait accompli. It is easily inferredfrom the way Respondent presented those proposals thatRespondent presumed the Union's ready acceptance ofthose proposals. That could show that Respondent mayhave had a disdain towards its obligation to deal with theUnion but it cannot show that Respondent violated thatobligation.649 DECISIONS OF NATIONAL LABOR RELATIONS BOARDI see nothing upon which an inference of bad faith canbe drawn from Respondent's position in February 1982that the renewed agreement would not be retroactive ifreached after April 17, 1982-particularly as Respondentlater conceded to Local I-J's demand for retroactivity.There remain the matters of the negotiations on theunion-security clause and the dues-checkoff clause.The General Counsel relies on two cases3to supportthe allegation that Respondent's unlawful insistence ondeleting the union-security provisions from the contractviolated the Act. In the first cited case, the Board af-firmed the holding that the employer's refusal to concedeto a union-security proposal was unlawful as it was basedon a "philosophical opposition" to any form of compul-sion. In the second cited case, the Board observed thatthe totality of the evidence, including the specious rea-sons offered by the employer there for rejecting theunion-security proposals, established bad-faith bargaining.In the instant case, there is no evidence that Respondentoffered specious grounds or engaged in devious conductto avoid agreement.Respondent's witnesses testified that bargaining repre-sentatives had full authority to concede the union-securi-ty issue if that were the "best" strategy and that Re-spondent was "flexible" on that matter. There is no evi-dence however that Local l-J had any indication fromRespondent that Respondent's representative couldaccede to any form of union security. Rather, the evi-dence is clear that it was in effect informed that he coulddiscuss, consider, review, analyze, rephrase comments,and offer alternatives to, any form of union security butthe evidence is entirely clear too that Local l-J was in-formed that there was no way that Respondent wouldever agree to any form of union security.The General Counsel had indicated that, at one pointin the course of the 1982 negotiations, Respondent "con-ditioned further bargaining on Local I-J's acceptance ofan open shop and elimination of checkoff." It seems tome that observation was applicable for all of the sessions,insofar as Local l-J could see. The General Counsel thuscontends that the holding in Preterm, supra, supports afinding that Respondent's "philosophy and opposition"to any form of union security violated the Act. Pretermholds that such a view point constitutes evidence of a re-fusal to confer in good faith and the particular facts ofthat case reveal that Preterm's concern was "disingen-uous" and that Preterm's total conduct in negotiations es-tablished that its purpose was to waste time in order tofree itself of the need to bargain. The evidence in the in-stant case is insufficient to support a similar finding here.The issue to be decided in this case has been framedby the Board4as follows:s Preterm. Inc., 240 NLRB 654, 673 (1979); Queen Mary RestaurantsCorp., 219 NLRB 776, 777 (1975).4 Church Point Wholesale Grocery Co., 215 NLRB 500 (1974).Did the Respondent negotiate with the Union inbad faith with the intention of avoiding reachingagreement or conditioning acceptance of terms andconditions which the Respondent knew or shouldhave know were unacceptable to any self-respectingunion?That issue was posed in a context similar to that of theinstant case where Respondent entered negotiations witha view that it would "remain attached" to its philosophi-cal opposition to any form of union security. Not onlydid Respondent discuss and consider all view points pre-sented by Local 1-J as to the union-security issue, Re-spondent also offered alternatives and withdrew from itsinitial proposal that the contract contain an express openshop clause. That evidence, coupled with the overall evi-dence including the showing that Respondent pressed foran early agreement and offered substantial wage benefitsand other concessions to induce agreement, compels meto follow clear Board precedent.5Thus, I find that theGeneral Counsel has not proved that Respondent en-gaged in bad-faith bargaining by its stated opposition toany form of union security. The same rationale applies tothe allegation that Respondent's position vis-a-vis check-off of union dues constituted bad faith.6Respecting the remaining allegations of the amendedcomplaint, I find that an impasse had been reached at thetime Respondent put into effect its final proposals. Thus,these contract changes were not unlawfully instituted.7CONCLUSIONS OF LAW1. Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct.2. Local 1-J is a labor organization as defined in Sec-tion 2(5) of the Act.3. The evidence is insufficient to establish that Re-spondent violated Section 8(a)(1) and (5) as alleged inthe complaint, as amended.On the foregoing findings of fact and conclusions oflaw and on the entire record, I issue the following rec-ommendedORDERsThe complaint is dismissed in its entirety.6 Deister Concentrator Co., 253 NLRB 358 (1980). See also RoanokeIron & Bridge Works, Inc., 160 NLRB 175, 180 (1966).6 Standard Trucking Co., 183 NLRB 564, 598 (1970).7 R. A. Hatch Co., 263 NLRB 1221 (1982).' If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.650